— Amended order and judgment (one paper) of Supreme Court, New York County (Allen Murray Myers, J.), entered on September 7, 1982, unanimously affirmed. Plaintiffs-respondents shall recover of appellant New York Telephone Company $75 costs and disbursements of this appeal. The appeal from the judgment of said court entered on May 12, 1982 is dismissed as having been subsumed in the appeal from the amended order and judgment entered on September 7, 1982. No opinion. Concur — Sullivan, J. P., Silverman, Lynch, Milonas and Alexander, JJ.